Citation Nr: 0312442	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  98-06 313	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1942 to September 
1945 and from June 1948 to April 1949.  The appellant is the 
veteran's widow.

In a July 1997 decision, the Board of Veterans' Appeals 
(Board) denied the appellant's appeal for service connection 
for the cause of the veteran's death, including entitlement 
to DIC (dependency and indemnity compensation) under the 
provisions of 38 U.S.C.A. § 1151 (West 2002).  In August 
1997, the appellant submitted an application to reopen the 
claims for service connection for the cause of the veteran's 
death and entitlement to DIC under 38 U.S.C.A. § 1151.

This appeal came to the Board from a January 1998 RO rating 
decision that determined there was no new and material 
evidence to reopen the claims for service connection for the 
cause of the veteran's death and DIC under the provisions of 
38 U.S.C.A. § 1151.  In August 1999 and February 2001, the 
Board remanded the case to the RO for additional action.  In 
the February 2001 remand, the Board noted that the July 1997 
Board decision did not fully address the claim of whether all 
of the medication prescribed for the veteran by VA, including 
medication for service and non-service-connected 
disabilities, contributed to his death in the appeal for DIC 
under the provisions of 38 U.S.C.A. § 1151 and that this 
issue would be addressed on a de novo basis.

In a January 2002 rating decision, the RO denied service 
connection for the cause of the veteran's death and DIC under 
the provisions of 38 U.S.C.A. § 1151 on a de novo review of 
the evidence.  In an October 2002 decision, the Board 
concluded that medication prescribed by VA for the veteran's 
service and non-service-connected disabilities, alone or in 
combination, did not cause or contribute significantly or 
materially to his death, and denied the appeal for DIC under 
the provisions of 38 U.S.C.A. § 1151.  At that time, the 
Board also remanded the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for the cause of the veteran's death to the RO for 
additional action.


FINDINGS OF FACT

1.  In a July 1997 decision, the Board denied service 
connection for the cause of the veteran's death.

2.  Evidence received subsequent to the July 1997 Board 
decision is not of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for the cause of the veteran's death.


CONCLUSIONS OF LAW

1.  The July 1997 Board decision, denying service connection 
for the cause of the veteran's death, is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2002).

2.  New and material evidence has not been received to reopen 
the claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a), effective prior to August 29, 2001.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  
The Board finds that all relevant evidence has been obtained 
with regard to the appellant's application to reopen the 
claim for service connection for the cause of the veteran's 
death, and that the requirements of the VCAA have in effect 
been satisfied.

The provisions of the VCAA do not require VA to assist a 
claimant in the development of evidence to reopen a 
disallowed claim unless new and material evidence has been 
received, as provided by 38 U.S.C.A. § 5108.    However, 
neither do those provisions prohibit VA from providing some 
assistance to a claimant in the development of new and 
material evidence to reopen a previously denied claim.  
38 U.S.C.A. § 5103A(g) (West 2002).  The above-noted amended 
VA regulations provide for some assistance to a claimant in 
the development of evidence to reopen a previously finally 
denied claim, provided the claimant has submitted sufficient 
information to identify and locate the records.  66 Fed. Reg. 
45,630-45,632 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.159(c)(1), (2), and (3).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that there is a VA duty to assist a 
claimant in obtaining evidence with regard to an application 
to reopen a previously denied claim if VA has received "a 
complete or substantially complete application."  38 U.S.C. 
§ 5103(a); 38 C.F.R. § 3.159(b).  This duty includes 
notifying a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary.  The Court held that VA should advise the 
claimant of the type of specific evidence that will help in 
reopening the claim, and obtaining records from the Social 
Security Administration when applicable.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In this case, the Board found that some assistance to the 
appellant in the development of evidence to reopen her 
finally disallowed claim for service connection for the cause 
of the veteran's death was warranted and requested that the 
RO obtained medical opinions, related to the causes of the 
veteran's death, from a physician at a VA medical facility.  
Such opinions were obtained in 2001 and 2003.  The veteran 
and her representative have been provided with a statement of 
the case and supplemental statement of the case that discuss 
the pertinent evidence, and the laws and regulations related 
to her claim, that essentially notify her of the evidence 
needed to prevail on the claim.  In a December 2001 letter, 
the RO notified the appellant of the evidence needed to 
substantiate her claim.  This letter notified her of the 
evidence she needed to submit and what evidence VA would try 
to obtain.  

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove her claim and that there is no 
prejudice to her by appellate consideration of the claim at 
this time without providing additional assistance to her in 
the development of her application to reopen the claim for 
service connection for the cause of the veteran's death.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The extensive record on 
appeal demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid her in substantiating her claim.  
Hence, no further assistance to the appellant is required to 
fulfill any VA duty to assist her in the development of the 
application to reopen the claim for service connection for 
the cause of the veteran's death.  Smith v. Gober, 14 Vet. 
App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).

Where cardiovascular-renal disease, including 
arteriosclerosis or organic heart disease, becomes manifest 
to a degree of 10 percent within one year from date of 
termination of active service, it shall be presumed to have 
been incurred in active service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2002).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that when aggravation of a non-service-connected disability 
is proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather, it must be shown that there was 
a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 
C.F.R. § 3.312 (2002).


The July 1997 Board decision denied service connection for 
the cause of the veteran's death.  A decision of the Board is 
final with the exception that a claimant may later reopen a 
claim if new and material evidence is submitted.   38 
U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 20.1100.  The question 
now presented is whether new and material evidence has been 
submitted since the Board's adverse July 1997 decision, 
denying service connection for the cause of the veteran's 
death, to permit reopening of the claim.  38 C.F.R. 3.156(a), 
effective prior to August 29, 2001; Manio v. Derwinski, 1 
Vet. App. 140 (1991).  For evidence to be deemed new, it must 
not be cumulative or redundant; to be material, it must bear 
directly and substantially upon the specific matter under 
consideration (here, whether it shows that the cause of the 
veteran's death was related to an incident of service or to 
his service-connected gastrointestinal (GI) disorder).  A 
determination by VA that information constitutes "new and 
material evidence" means that the new information is 
significant enough, either by itself or in connection with 
evidence already of record, that it must be considered in 
order to fairly decide the merits of a claim.  Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The provisions of 38 C.F.R. § 3.156(a) were revised, 
effective August 29, 2001.  The revised regulations require 
that evidence raise a reasonable possibility of 
substantiating the claim in order to be considered new and 
material, and define material evidence as evidence, that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  These regulatory revisions apply to claims filed 
on or after August 29, 2001, and therefore, do not apply to 
the veteran's claim filed in August 1997.

The Board acts on behalf of the VA Secretary in making the 
ultimate decision on claims with the jurisdiction of VA.  
Consequently, it is proper for the Board to find no new and 
material evidence although the RO had found that there was 
such evidence.  Furthermore, the veteran's due process rights 
are not prejudiced by such action.  Jackson v. Principi, 265 
F. 3d 1366 (Fed. Cir. 2001).

The evidence of record at the time of the July 1997 Board 
decision, denying service connection for the cause of the 
veteran's death, consisted of a death certificate showing 
that the veteran died in April 1992 from cardiorespiratory 
arrest due to arteriosclerotic cardiovascular disease 
(ASCVD); statements and testimony from the appellant to the 
effect that the veteran's service-connected GI disorder (his 
only service-connected disability) had contributed to the 
cause of his death; VA, private, and service medical records 
that did not show the veteran's ASCVD in service or until 
many years after his separation from service, nor link the 
cause of his death to an incident of service or to the 
service-connected GI disability, including treatment thereof; 
and medical literature noting the adverse affects, generally, 
of medications that the veteran was using to treat his 
service and non-service connected disabilities.

The evidence received after the July 1997 Board decision 
consists of duplicate copies of VA and private medical 
records of the veteran's treatment and evaluations in the 
1980's and 1990's.  Duplicate copies of medical records are 
not considered new evidence.  Statements from the appellant 
and her testimony at a hearing before the undersigned sitting 
at the RO in Los Angeles, California, in April 1999, were 
also received after the July 1997 Board decision, and those 
statements are to the effect that the veteran was using 
numerous medications for his service and non-service-
connected disabilities that weakened him and contributed to 
the cause of his death, and that surgery for the veteran's 
service-connected GI disability in 1980 also weakened him to 
the extent that he could not resist the adverse affects of 
his cardiovascular problems and contributed to his death.  
This evidence is similar to her statements of record in July 
1997 and is not new.  38 C.F.R. § 3.156(a).  After the July 
1997 Board decision, the appellant submitted a list of 
medications that the veteran was using to treat his service 
and non-service-connected disabilities with medical 
literature noting, generally, the adverse affects of those 
medications.  This evidence is also similar to evidence of 
record in July 1997, and not new.

In 2001 and 2003, the RO requested medical opinions from a 
physician at a VA medical facility pursuant to the August 
1999 and February 2001 Board remands.  The RO asked the 
physician to provide opinions as to whether any of the 
medications, alone or in combination, prescribed to the 
veteran by VA, contributed to his death; and whether there 
was a medical probability that there was a relationship 
between the veteran's service-connected GI disorder and the 
cause of his death.  In an opinion dated in December 2001, 
the physician opined, after review of the evidence in the 
veteran's claims folders, that the veteran died of 
complications of atherosclerotic coronary vascular disease 
that was absolutely unrelated to any medical care provided by 
VA and with no connection whatsoever to the medications 
previously provided to him.  In a report dated in February 
2003, the physician opined that there was no evidence that 
the veteran's service-connected GI disorder, treatment 
thereof or sequelae of treatment caused any additional 
disability that contributed substantially or materially to 
the veteran's death.

After consideration of all the evidence received after the 
July 1997 Board decision, the Board finds that this evidence 
is essentially cumulative of evidence of record in July 1997 
as it does not show the presence of ASCVD in service or until 
many years later, and does not link the veteran's death due 
to ASCVD to an incident of service or to a service-connected 
disorder or treatment thereof.  Hence, the evidence received 
after the July 1997 Board decision is not new and material 
because it is not of such significance that, alone or with 
the other evidence of record, it must be considered in order 
to fairly decide the merits of the appellant's claim for 
service connection for the cause of the veteran's death.  
Hodge, 155 F. 3d 1356.

As no new and material evidence has been submitted, there is 
no basis to reopen the claim for service connection for the 
cause of the veteran's death, and the July 1997 Board 
decision remains final.



ORDER

The application to reopen the claim for service connection 
for the cause of the veteran's death is denied.



____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

